689 S.E.2d 374 (2009)
STATE of North Carolina
v.
Robert Wayne SMITH.
No. 229P06-3.
Supreme Court of North Carolina.
December 10, 2009.
Robert Wayne Smith, pro se.
John G. Barnwell, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd of November 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:
"Denied by order of the Court in Conference this the 10th of December 2009."
Upon consideration of the petition filed by Defendant oh the 3rd of December 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:
"Denied by order of the Court in Conference this the 10th of December 2009."